USCA11 Case: 20-13969    Date Filed: 05/17/2021   Page: 1 of 4



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13969
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:15-cr-00314-KOB-JHE-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


NAKEISHA HALL,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (May 17, 2021)

Before MARTIN, NEWSOM and BRANCH, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-13969           Date Filed: 05/17/2021       Page: 2 of 4



       Nakeisha Hall appeals the district court’s denial of her motion for

compassionate release under 18 U.S.C. § 3852(c)(1)(A). She argues that the

district court erred by limiting its analysis of “extraordinary and compelling

reasons” to those in U.S.S.G. § 1B1.13’s policy statement and failed to provide

sufficient reasoning for meaningful appellate review. After careful review, we

affirm.

                                                I

       In 2015, Hall pleaded guilty to four counts of conspiracy to commit mail

fraud affecting a financial institution and bank fraud, 18 U.S.C. §§ 1341, 1344,

1349, 3293; theft of government funds, 18 U.S.C. § 641; aggravated identity theft,

18 U.S.C. § 1028A; and unauthorized access to a protected computer, 18 U.S.C.

§§ 1030(a)(2), (c)(2)(B). The district court sentenced her to a total 110 months’

imprisonment followed by five years of supervised release.

       In July 2020, 45 months into her sentence and in the wake of the COVID-19

pandemic, Hall filed a pro se motion for compassionate release. She argued that

she was eligible for compassionate release because she was at a high risk of

contracting the virus and had underlying medical conditions. The district court

denied her motion, and she now appeals. 1


1
 We review motions for compassionate release under § 3582(c)(1)(A) for abuse of discretion.
See United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). A district court abuses its
discretion if it applies an incorrect legal standard, follows improper procedures in making the
                                                2
           USCA11 Case: 20-13969           Date Filed: 05/17/2021       Page: 3 of 4



                                               II

       On appeal, Hall argues that the district court erred by considering the U.S.

Sentencing Commission’s policy statement in U.S.S.G. § 1B1.13. She contends

that this was legal error because that policy statement is no longer applicable after

the enactment of the First Step Act of 2018, which amended 18 U.S.C.

§ 3582(c)(1)(A) to allow prisoners, rather than just the Bureau of Prisons, to file

motions for a reduced sentence. She also argues that the district court didn’t

adequately explain its denial of her motion.

       The district court was permitted to reduce Harris’s sentence if it found,

among other things, that “extraordinary and compelling reasons warrant” it. 18

U.S.C. § 3582(c)(1)(A)(i). U.S.S.G. § 1B1.13 contains the policy statement for

sentence modifications under 18 U.S.C. § 3582(c)(1)(A), requiring a district court

to find extraordinary and compelling reasons for a reduction and that the defendant

is not a danger to the community. The commentary to that policy statement lists

“extraordinary and compelling reasons” for granting a sentencing reduction,

including considerations related to medical conditions. U.S.S.G. § 1B1.13,

comment (n.1). This Court recently held that, notwithstanding the First Step Act’s

amendments to § 3582(c)(1)(A), U.S.S.G. § 1B1.13 remains applicable to



determination, or makes findings of fact that are clearly erroneous. United States v. Khan, 794
F.3d 1288, 1293 (11th Cir. 2015).

                                                3
          USCA11 Case: 20-13969       Date Filed: 05/17/2021   Page: 4 of 4



§ 3582(c)(1)(A) motions, whether filed by the BOP or the prisoner. United States

v. Bryant, No. 19-14267, 2021 WL 1827158, at *1 (11th Cir. May 7, 2021).

      Here, the district court didn’t abuse its discretion in denying Hall’s motion.

We held in Bryant that § 1B1.13 “is an applicable policy statement that governs all

motions under Section 3582(c)(1)(A)” and, accordingly, that “district courts may

not reduce a sentence under Section 3582(c)(1)(A) unless a reduction would be

consistent with 1B1.13.” Id. at *13. The district court correctly applied § 1B1.13

and reasonably found that that neither Hall’s medical conditions, which it found

were controlled or in remission and did not impair her ability to provide self-care,

nor the general threat of COVID-19 were sufficiently severe to constitute

“extraordinary and compelling reasons.”

      Moreover, the district court allowed for meaningful appellate review, as it

noted Hall’s arguments, its findings, and the reasoning for its findings. See Long v.

United States, 626 F.3d 1167, 1170 (11th Cir. 2010) (“[W]e have long required the

district courts and administrative boards to facilitate meaningful appellate review

by developing adequate factual records and making sufficiently clear findings as to

the key issues.”). Specifically, the court’s discussion of the § 3553(a) factors was

sufficient, and the court was not required to explicitly consider or discuss each

factor. See United States v. Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013).

      AFFIRMED.


                                          4